Per Curiam.
There is no evidence in this c^se showing that the defendant had anything to do with the World Traveler Gazette, or that she was ■carrying on any business, or had ever authorized her husband, Charles H. Orr, to act for her, or make any contract for her. It does not appear that the contract for the work, to recover for which this action was brought, was made in her name, and there is no evidence to justify the finding that the defendant ever signed the note given for the work done by the plaintiff’s as■signor for printing a prior number of the Gazette, or that the person with whom the plaintiff had the interview at the office, No. 120 Broadway, in relation to the note given for the work done on the prior number, was the defendant in this action. The plaintiff failed, in any way, to connect the defendant with the business carried on at 120 Broadway, or with the publishing of the periodical, or with the work in question. We think, therefore, that the evidence was insufficient to justify the court in directing a verdict for the plaintiff. The judgment must be reversed, and a new trial ordered, with costs -to the appellant, to abide the event. All concur.